Alexander L. Cain, claiming to be a minor, brings this action by Joseph Cain, his guardian ad litem, to recover damages for personal injuries received as a passenger on defendant's train. The complaint sets out that on June 3, 1903, the train on which plaintiff was a passenger ran into a washout near Wedgefield, S.C. and that the resulting wreck and the injury to the plaintiff was due to the negligence of the defendant in that, (1) an embankment supporting defendant's roadbed was insecure and dangerous in several particulars, and although the defendant knew of the defects and also knew that a very unusually heavy rain had fallen the preceding night, in consequence of which a large volume of water had accumulated against the weak embankment, the defendant nevertheless undertook to run the train which was wrecked over the point of weakness without the inspection by the *Page 99 
section master required by the rules of the company, and (2) the engineer and fireman failed and refused to stop the train on signals warning them that the embankment had been washed away.
In addition to a general denial, the defendant alleged that the wreck was an unavoidable accident due entirely to an unprecedented rainfall, coming as an act of God, which defendant could not possibly anticipate or guard against. As a further defense the defendant alleged a release from plaintiff to defendant from all liability for the consideration of $16. From a judgment in favor of the plaintiff, defendant appeals.
In the first exception, error is charged in allowing the plaintiff to testify in this language as to a remark made by the conductor: "He says he must take up tickets and see about the engineer, he was carrying the train too fast. That's all. And as I handed my ticket to him the accident occurred just at the time. I don't know when I drew my hand back as much." This all manifestly occurred almost at the very moment of the accident; the conductor was the representative of the defendant (Boatwright
v. R.R. Co., 25 S.C. 132), and was speaking of the control and conduct of the train in his charge. His remarks were clearly a part of the res gestae, for they were "the spontaneous utterances of the mind under the immediate influence of the transaction." State v. McDaniel, 68 S.C. 310,47 S.E., 384; Crawford v. Ry. Co., 56 S.C. 144,34 S.E., 80.
The defendant was not prosecuting or defending this action in any of the relations to the deceased conductor, mentioned in section 400 of Code of Procedure, and, therefore, this evidence was not rendered incompetent by the fact that the conductor was dead. Rapley v. Klugh, 40 S.C. 142.
The plaintiff denied receiving any money from the defendant in satisfaction of his claim, and it was, therefore, competent, *Page 100 
in support of this denial, for him to testify that he was unconscious while in the hospital and knew nothing of signing any release or receiving any money, and that he had no money when he left the hospital.
The defendant next insists the witness, W.J. Rees, should have been allowed "to state what his opinion was as to nature and safety of `an embankment sixty feet wide, built of clay and sand, twelve to fifteen feet high,' when it was shown that Mr. Rees was a resident of that vicinity, and was well acquainted with the embankment in question, the dimensions and character of the embankment being in question." The witness was asked: "An embankment sixty feet wide, built of clay and sand, twelve to fifteen feet high — what would you say of an embankment of that character?" Upon objection being made the Court, without excluding the question, suggested that Mr. Reynolds, defendant's counsel, "show that witness has some knowledge of that class of work, if possible." Nothing was offered to show that the witness had any expert knowledge or any experience as to the requisite width of embankments or the resisting power of materials. The proper foundation was not, therefore, laid to make the answer to this question competent.Parks v. Greenville, 44 S.C. 169, 21 S.E., 540. In answer to an inquiry as to his opinion of this particular embankment, he testified without objection: "I never noticed the embankment until after the wreck. It looked to me like a solid embankment." This seems to have been all the witness knew on the subject.
The next exception relates to the cross-examination of the engineer Wilson as to the money he had received on account of injuries in the same wreck. We do not perceive how this evidence could have been injurious to the defendant. The witness denied that the railroad company had paid him or that it owed him anything on account of his injuries, saying that the small sum paid to him came from the relief department. There was no evidence that *Page 101 
payment from the relief department was founded on any claim of liability for negligence.
Failure to prove one of several acts of negligence alleged in the complaint does not furnish ground for nonsuit or for the Court to direct a verdict for the defendant, as defendant contends, although as in this case the plaintiff states in his complaint the separate acts of negligence charged somewhat as if he were stating them as several separate causes of action, by alleging after the statement of each separate act of negligence, "but for which the wreck would not have occurred." Section 186a of the Code of Procedure is conclusive on this point.
There was no error in charging the jury in connection with defendant's first request: "The railroad company in the construction of its roadbed is bound to use the highest degree of skill and care as an incident to traffic, as an incident to the protection of passengers, and to provide against any contingency that might reasonably be expected to happen. In other words, such a contingency as the reason of man would dictate would or might happen. That is the rule, as I understand it, and in that sense I charge you the first request to charge." Zemp v. R.R. Co., 9 Rich., 84; Johns v. R.R. Co., 39 S.C. 162, 17 S.E., 698.
The proposition that this Court cannot relieve against a refusal to grant a new trial on the ground that the evidence was overwhelmingly in favor of the losing party and insufficient to sustain the verdict, has been laid down in so many cases that citation of authority on the point is unnecessary. It is not contended there was no evidence tending to support the verdict.
In the last exception it is alleged the Circuit Judge should have granted a new trial because the verdict was a quotient verdict. The record affords no foundation for this exception, as there is nothing whatever to indicate how the jury arrived at their verdict.
While the appeal was pending in this Court the defendant made a motion to suspend it and for leave from this Court *Page 102 
to move before the Circuit Court for a new trial on the ground of after-discovered evidence. The Court being evenly divided as to the sufficiency of the showing as was announced at the hearing the motion failed, and all matters relating to it are now res adjudicata.